Citation Nr: 0109778	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability of the 
lower legs, including bilateral shin splits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from March 1973 to February 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 RO decision which denied the 
veteran's claim of service connection for bilateral shin 
splints.  The issue on appeal has been recharacterized, as 
stated on the cover page of this remand, to better serve the 
interests of the veteran. 


REMAND

The veteran contends that he has a disability of the lower 
legs, which he calls bilateral shin splints.  He said his 
lower leg problems began in service and persist today.  A 
review of his service medical records shows that from 1973 to 
1976, the veteran repeatedly presented with lower leg 
complaints, and was variously diagnosed as having shin 
splints and/or bilateral tibial pain.  Reserve medical 
records from the 1980s do not reflect any complaints of lower 
leg pain or a diagnosis of shin splints.  More recent medical 
evidence includes a January 1998 VA examination report, which 
shows that the veteran had remarkable tenderness about the 
medial face of both tibias.  He was diagnosed as having a 
history of bilateral tibial pain with minimal objective 
findings.  Additionally, it is noted that ongoing VA 
treatment records, dated in the 1990s, reflect that the 
veteran was repeatedly diagnosed as having Wegener's 
granulomatosis.  Because the record does not contain an 
opinion regarding the etiology of any current lower leg 
disability, a new VA examination is warranted.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

The Court has held that VA treatment records pertaining to 
the period prior to a Board decision are constructively 
deemed to be before the Board.  Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On 
remand, additional searches should be made for outstanding 
records at the VA facilities in South Carolina.  During an 
October 1999 RO hearing, the veteran indicated he was in 
receipt of Social Security Administration (SSA) disability 
benefits.  The SSA records are not currently associated with 
the claims folder and should also be obtained.  Id.  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, the case is again REMANDED to the RO for the 
following action:
 
1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers including but not limited to 
the VA facilities in South Carolina.  The 
RO should then contact the identified 
sources and obtain copies of the records, 
following the procedures of 38 C.F.R. 
§ 3.159.
 
3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and etiology of any current 
disability of the lower legs.  The claims 
folder and a copy of the Board's remand 
must be made available to the examiner 
for review prior to the examination.  All 
findings should be reported in detail.  
The examiner should address the 
following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  List the diagnoses of all disorders 
the veteran has that result in 
disabilities of the lower legs.

c.  For each diagnosis listed in response 
to item b, above, state a medical 
opinion, based on the entire record, as 
to whether the disorder began while the 
veteran was in service from March 1973 to 
February 1977.

d. For each diagnosis listed in response 
to item b, above, state a medical 
opinion, based on the entire record, as 
to
 whether the disorder is the result of a 
disease or injury the veteran had while 
he was in service from March 1973 to 
February 1977.

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  Thereafter, the RO should adjudicate 
the veteran's claim in light of all of 
the evidence, including any evidence 
received since the issuance of the last 
SSOC.  If the claims are denied, the 
veteran and his representative should be 
issued a SSOC (which addresses all of the 
additional evidence), and given an 
opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


